DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of species F, I, graft rejection, O, P and AA in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that with respect to the species of transplant subject, subjects having transplant complications and subjects having heart transplants overlap in scope.  This is not found persuasive because claim 1is drawn to any transplant, not just heart transplant. However, since the prior art teaches the other limitations of claim 1, all of them are addressed. Applicant did not argue any of the other specie election requirements.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 6, 15, 21, 22, 33, 34 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14, 2022.
4.	Claims 1-5, 7, 8, 10, 18, 24, 26, 41 and 43 are under consideration.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on August 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
6.	The information disclosure statement (IDS) submitted on February 14, 2022 was filed after the mailing date of the Restriction/Election Requirement on November 12, 2021.  The 
Drawings
7.	The drawings are objected to because the title and vertical axis legend of Fig. 3 contain a question mark.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for a transplant complication being graft rejection.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 43 as amended is drawn to a transplant complication is cardiac arrest, infection, death or graft failure. There is no support in the specification or in the originally filed claims for the complication being a graft failure, therefore the amendment introduces new matter into the disclosure.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 3, 5, 24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Claim 3 is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA,
wherein the method further comprises: (c) comparing the amount of total cf-DNA to a threshold total cf-DNA value or at least one prior total cf-DNA amount,
wherein the method further comprises: (d) determining that the subject has, or as being at increased risk of having, a transplant complication based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
Claim 5 is drawn to a method of assessing a transplant subject, the method comprising:	(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; 
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount,
wherein the method further comprises classifying the subject as having or as being at increased risk of having a transplant complication based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
Claim 24 is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA, 
wherein an amount of total cf-DNA that is greater than the threshold value and/or is increased relative to the amount from an earlier time point represents an increased or increasing risk; or wherein an amount of total cf-DNA that is lower than the threshold value and/or is decreased relative to the amount from an earlier time point represents a decreased or decreasing risk.
Following the analysis below the claims are not patent eligible under 35 U.S.C. 101.
Step 1: YES. The claims recite a process involving determination of the total cf-DNA in a sample from a subject, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. Claims 3, 5 and 24 recite methods of determining a risk of transplant complication in a patient based on the amount of total cf-DNA in a sample obtained from the patient, therefore the claims are directed to a naturally-occurring correlation between an amount of total cf-DNA and a risk of transplant complication, which is a law of nature.
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The step of determination of the total cf-DNA in a sample is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Further, the correlation is not explicitly used. Determining the amount of total cf-DNA merely instructs a practitioner to use any detection technique for such determination. As described by Applicant, methods of determination of the total cf-DNA were well known and routine in the art at the time of the invention, as evidenced by paragraphs [0058] and [0061]-[0063] of the published application:
“[0058] The amount of total cf-DNA may be determined by a number of methods. In some embodiments such a method is a sequencing-based method. For example, the total cf-DNA may be measured by analyzing the DNA of a sample to identify multiple loci, an allele of each of the loci may be determined, and informative loci may be selected based on the determined alleles. As used herein, "loci" refer to nucleotide positions in a nucleic acid, e.g., a nucleotide position on a chromosome or in a gene. As used herein, "informative loci" refers to a locus where the genotype of the subject is homozygous for the major allele, while the genotype of the donor is homozygous or heterozygous for the minor allele. As used herein, "minor allele" refers to the allele that is less frequent in the population of nucleic acids for a locus. In some embodiments, the minor allele is the nucleotide identity at the locus in the nucleic acid of the donor. A "major allele", on the other hand, refers to the more frequent allele in a population. In some embodiments, the major allele is the nucleotide identity at the locus in the nucleic acid of the subject.”
“[0061] In one embodiment, any one of the methods for determining total cf-DNA may be any one of the methods of U.S. Publication No. 2015-0086477-A1, and such methods are incorporated herein by reference in their entirety. [0062] An amount of total cf-DNA may also be determined by a MOMA assay. In one embodiment, any one of the methods for determining total cf-DNA may be any one of the methods of PCT Publication No. WO 2016/176662 A1, and such methods are incorporated herein by reference in their entirety. [0063] The total cf-DNA may be determined for a plurality of SNV targets. A "plurality of SNV targets" refers to more than one SNV target where for each target there are at least two alleles. In some embodiments, each SNV target is biallelic and a primer pair specific to each allele of the SNV target is used to specifically amplify nucleic acids of each allele, where amplification occurs if the nucleic acid of the specific allele is present in the sample.”
This judicial exception is not integrated into a practical application because no other method steps are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no other elements are recited.
	In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
Claim Interpretation
13.	Applicant defined the term “cell-free DNA” in paragraph [0033] of the published application as follows:
“[0033] As used herein, "cell-free DNA" (or "cf-DNA") is DNA that is present outside of a cell, e.g., in the blood, plasma, serum, urine, etc. of a subject.”
14.	Applicant defined the term “total cf-DNA” in paragraph [0033] of the published application as follows:
“…"Total cell-free DNA" (or "total cf-DNA") is the amount of cf-DNA present in a sample, and can include both donor and recipient cf-DNA when assessing a sample from a transplant recipient.”
	Therefore, this definition does not require that the total cf-DNA has to contain both donor and recipient cf-DNA, but can contain either or both.
15.	Applicant defined the terms “risk”, “increased risk” and “decreased risk” in paragraph [0037] as follows:
“…A "risk" as provided herein, refers to the presence or absence or progression of any undesirable condition in a subject, or an increased likelihood of the presence or absence or progression of such a condition. As provided herein "increased risk" refers to the presence or progression of any undesirable condition in a subject or an increased likelihood of the presence or progression of such a condition. As provided herein, "decreased risk" refers to the absence of any undesirable condition or progression in a subject or a decreased likelihood of the presence or progression (or increased likelihood of the absence or nonprogression) of such a condition.”
16.	Applicant defined the term “determining a treatment regimen” in paragraph [0039] of the published application as follows:
“[0039] "Determining a treatment regimen", as used herein, refers to the determination of a course of action for treatment of the subject.”
17.	Applicant defined the term “determining a monitoring regimen” in paragraph [0046] of the published application as follows:
[0046] "Determining a monitoring regimen", as used herein, refers to determining a course of action to monitor a condition in the subject over time.
18.	Applicant defined the term “amount” in paragraph [0050] of the published application as follows:
“[0050] As used herein, "amount" refers to any quantitative value for the measurement of nucleic acids and can be given in an absolute or relative amount.
19.	Applicant defined the term “threshold” in paragraph [0052] of the published application as follows:
“[0052] "Threshold" or "threshold value" or "cutpoint", as used herein, refers to any predetermined level or range of levels that is indicative of the presence or absence of a condition or the presence or absence of a risk.”
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 1-5, 7, 8, 18, 24, 26, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2015/0086477 A1; published March 2015; cited in the IDS).
	Claims 1-5 are considered together in claims 4 and 5, since these are species of claims 1-3. 
Regarding claims 1, 2 and 4, Mitchell et al. teach a method of method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication ([0003]; [0012]-[0014]; [0069]; [0071]; since the obtained values are used in the next method steps, the obtained values were inherently recorded);
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount ([0003]; [0005]-[0006]; [0010]; [0026]-[0027); [0065]; [0074]); and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount ([0003]; [0005]-[0006]; [0030]; [0065]; [0074]).
Regarding claims 3 and 5, Mitchell et al. teach determination of the cf-DNA at least two points ([0007]; Fig. 5; [0046]; Fig. 10-11; [0077]).
Regarding claims 7 and 8, Mitchell et al. teach performing additional tests on the subject, including endomyocardial biopsy, which is used to determine whether there is graft rejection ([0029]; [0033]; Fig. 8; [0049]; [0077]).
Regarding claim 10, Mitchell et al. teach a risk of transplant rejection ([0012]).
Regarding claim 18, Mitchell et al. teach cf-DNA analysis by sequencing ([0025]; [0071]).
Regarding claim 24, Mitchell et al. teach that if the cf-DNA is above the threshold the risk in increased, and if the cf-DNA amount is below the threshold, the risk is decreased ([0026]-[0027]; [0074]; [0082]-[0083]).
Regarding claim 26, Mitchell et al. teach determining amount of cf-DNA over time ([0007]; Fig. 5; [0046]; Fig. 10-11).
Regarding claim 41, Mitchell et al. teach plasma ([0039]).
Regarding claim 43, Mitchell et al. teach heart transplant patient ([0036]; [0066]).
Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claims 1-5, 7, 10 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent No. 10,385,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘396 patent.
	Specifically, claim 1 of the instant application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA.
Claim 4 of the instant application is drawn to a method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; 
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
Claim 1 of the ‘396 patent is drawn to a method of treatment of a subject, wherein the subject is a recipient of a transplant, the method comprising: 
determining an amount of cell-free DNA not native to the subject in cell-free DNA extracted from a biological sample from the subject obtained within 60 days of receiving the transplant; 
determining a risk associated with the transplant in the subject based on the determined amount of the cell-free DNA not native to the subject, which determining comprises comparing the determined amount of the cell-free DNA not native to the subject to a threshold value of cell-free DNA; and 
administering an anti-rejection therapy or a therapeutic agent that treats a systemic disease to the subject when the determined amount of the cell-free DNA not native to the subject is greater than the threshold value of cell-free DNA.
	Therefore, claims 1-5 and 7 are obvious over claim 1 of the ‘396 patent, since the measured cf-DNA amounts were inherently recorded, and since the subject is provided with a treatment, the treatment was determined based on the risk.
	Instant claim 10 is obvious over claim 2 of the ‘396 patent, and instant claim 41 is obvious over claim 11 of the ‘396 patent.
25.	Claims 1, 2, 4, 18, 41 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9 and 11 of U.S. Patent No. 10,472,680. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘680 patent.
	Specifically, claim 1 of the instant application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA.
Claim 4 of the instant application is drawn to a method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; 
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
Claim 1 of the ‘680 patent is drawn to a method of treatment of a subject, wherein the subject is a recipient of a transplant, the method comprising: 
(a) determining an amount of cell-free DNA not native to the subject based on a method comprising: 
(i) analyzing nucleic acids from cell-free DNA extracted from a biological sample obtained from the subject to identify a plurality of loci, the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject; 
(ii) determining an allele of each of the plurality of loci; 
(iii) selecting at least one informative locus from the plurality of loci based on the determining of the allele; and 
(iv) calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution; and 
(b) comparing the determined amount of the cell-free DNA not native to the subject to a threshold value of cell-free DNA; and 
(c) administering an anti-rejection therapy or a therapeutic agent that treats a systemic disease to the subject when the determined amount of the cell-free DNA not native to the subject is greater than the threshold value of cell-free DNA.
Therefore the instant claims 1, 2 and 4 are obvious over claim 1 of the ‘680 patent, since in order to compare amounts of cf-DNA measured the measurements must have been recorded. Instant claims 18, 41 and 43 are obvious over claims 5, 11 and 9, respectively, of the ‘680 patent.
26.	Claims 1, 7, 41 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8 and 103 of copending Application No. 16/347,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘180 application.
	Specifically, claim 1 of the instant application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA.
Claim 4 of the instant application is drawn to a method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; 
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
Claim 1 of the ‘180 application is drawn to a method of assessing one or more samples from a subject, wherein one or more samples comprise a blood, plasma or serum sample obtained from the subject at a first time point, comprising: 
determining a value for the amount of total cell-free DNA in one or more samples from the subject, and 
determining a value for the amount of specific cell-free DNA in one or more samples from the subject,
wherein the subject is a transplant recipient, wherein the specific cell-free DNA is donor-specific cell-free DNA, wherein determining the value for the amount of specific cell-free DNA comprises performing multiplexed amplification on cell-free DNA extracted from the blood, plasma or serum sample or DNA derived therefrom to amplify 50 to 400 SNV or SNP target loci.
Claim 3 of the ‘180 application is drawn to the method of claim 1, wherein the method further comprises providing the value for the amount of total cell-free DNA in the one or more samples from the subject and the value for the amount of specific cell-free DNA in the one or more samples from the subject. Claim 4 of the ‘180 application is drawn to the method of claim 3, wherein the value for the amount of total cell-free DNA and value for the amount of specific cell-free DNA are provided in a report.
Therefore claims 1 and 41 of the instant application are anticipated by claim 4 of the ‘180 application. Claims 7 and 43 of the instant application are obvious over claims 8 and 103, respectively, of the ‘180 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
27.	Claims 1-5, 8, 10, 24, 26, 41 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 64, 66, 74, 87 and 89 of copending Application No. 16/623,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘719 application.
	Specifically, claim 1 of the instant application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA.
Claim 4 of the instant application is drawn to a method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; 
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
	Claim 1 of the ‘719 application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of donor-specific cell-free DNA (DS cf-DNA) in a sample from the subject, wherein the subject has or is suspected of having a cellular rejection grade, such as of CR1, CR2 or lower, CR1 or greater, or CR2 or greater or wherein the subject has, is suspected of having, has had, or is at risk of having a condition or disease of the transplanted organ, or wherein the subject has or is suspected of having antibody-mediated rejection or wherein the subject has or is suspected of having transplant organ injury; and 
(b) reporting and/or recording the amount of DS cf-DNA
	Claim 4 of the ‘719 application is drawn to a method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of donor-specific cell-free DNA (DS cf-DNA) in a sample from the subject, wherein the subject has or is suspected of having a cellular rejection grade, such as of CR1, CR2 or lower, CR1 or greater, or CR2 or greater or wherein the subject has, is suspected of having, has had, or is at risk of having a condition or disease of the transplanted organ, or wherein the subject has or is suspected of having antibody-mediated rejection or wherein the subject has or is suspected of having transplant organ injury; 
(b) comparing the amount of DS cf-DNA to a threshold DS cf-DNA value and/or at least one prior DS cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of DS cf-DNA compared to the threshold DS cf-DNA value and/or at least one prior DS cf-DNA amount.
Therefore claims 1 and 10 of the instant application is anticipated by claim 1 of the ‘719 application, and claims 4 and 5 are anticipated by claim 4 of the ‘719 application. The dependent claims 2, 3, 8, 24, 26, 41 and 43 are anticipated by claims 2, 3, 74, 64, 66, 87 and 89, respectively, of the ‘719 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
28.	Claims 1-4, 24, 26 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-15, 41, 45 and 51 of copending Application No. 16/623,725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over claims of the ‘725 application.
	Specifically, claim 1 of the instant application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; and
(b) reporting and/or recording the amount of total cf-DNA.
Claim 4 of the instant application is drawn to a method of assessing a transplant subject, the method comprising: 
(a) obtaining an amount of total cf-DNA in a sample from the subject, wherein the subject has, is suspected of having, has had, or is at risk of having a transplant complication; 
(b) comparing the amount of total cf-DNA to a threshold total cf-DNA value and/or at least one prior total cf-DNA amount; and 
(c) determining a treatment or monitoring regimen for the subject based on the determined amount of total cf-DNA compared to the threshold total cf-DNA value and/or at least one prior total cf-DNA amount.
Claim 1 of the ‘725 application is drawn to a method of assessing a sample from a transplant subject, the method comprising: 
(a) determining an amount of donor-specific cell-free DNA (DS cf-DNA) and/or total cf-DNA in at least two samples taken from the subject each at a different time, wherein at least one sample is taken within 8 days of the transplant; and 
(b) reporting and/or recording the amounts of DS cf-DNA and/or total cf-DNA.
Claim 15 of the ‘725 application is drawn to a method of a transplant subject, the method comprising: 
(a) obtaining an amount of donor-specific cell-free DNA (DS cf-DNA) and/or total cf-DNA in at least two samples taken from the subject each at a different time, wherein at least one sample is taken within 8 days of the transplant; and 
(b) comparing the amounts of DS cf-DNA and/or total cf-DNA to DS cf-DNA and/or total cf-DNA to threshold values and/or amounts from one or more prior time points; and 
(c) determining a treatment or monitoring regimen for the subject based on the amounts of DS cf-DNA and/or total cf-DNA compared to the threshold values and/or amounts from one or more time points.
Therefore instant claim 1 is anticipated by claim 1 of the ‘725 application, and instant claim 4 is anticipated by claim 15 of the ‘725 application. Instant claims 2, 3 and 24 are anticipated by claims 13, 14 and 41, respectively, of the ‘725 application, and instant claim 26 is obvious over claim 45 of the ‘725 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
29.	The claims are similarly rejected over claims of copending applications No. 17/493,230 and 17/493,293.
30.	Claims 1-5 of this application are patentably indistinct from claims 1-5 of Application No. 17/493,186. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
 	Further, claims 6-8, 10, 15, 18, 21, 22, 24, 26, 33, 34, 38, 41 and 43 of the ‘186 application are identical to the instant claims 6-8, 10, 15, 18, 21, 22, 24, 26, 33, 34, 38, 41 and 43, however, since they are all improperly dependent, it is not possible to establish whether they are also patentably indistinct from the instant claims.
31.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/
Primary Examiner, Art Unit 1637
March 24, 2022